Citation Nr: 0309527	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  99-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1967 to December 1969.  His awards 
and decorations included the Combat Infantryman Badge.

In August 1999, the veteran had a video conference with the 
undersigned Veterans Law Judge.  A transcript of that 
conference has been associated with the claim folder.  

In June 2000, the Board of Veterans' Appeals (Board) remanded 
the case for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, granted the veteran a 
100 percent disability rating for a period of 
hospitalization, effective September 23, 1999.  38 C.F.R. 
§ 4.29.  Effective November 1, 1999, that rating reverted to 
the 30 percent schedular evaluation.  Effective October 16, 
2000, the RO assigned a 50 percent schedular evaluation for 
the veteran's PTSD.  Since the assignment of those ratings, 
the case has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Except for those periods when a temporary total rating 
was in effect under 38 C.F.R. § 4.29, the veteran's PTSD has 
been manifested primarily by depression, insomnia, 
nightmares, irritability, poor impulse control, poor 
socialization, difficulty trusting others, a restricted 
affect, and inability to handle stress.  

2.  The veteran's service-connected disabilities consist of 
PTSD, evaluated as 70 percent disabling and diabetes 
mellitus, evaluated as 20 percent disabling. 

3.  As a result of his service-connected disabilities, the 
veteran is unable to secure or follow a substantially gainful 
occupation consistent with his education and work experience.  
CONCLUSIONS OF LAW

1.  Except for those periods when a temporary total rating 
was in effect under 38 C.F.R. § 4.29, the schedular criteria 
for a 70 percent rating for PTSD for the period from 
November 13, 1997, through the present, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2002).

2.  The criteria for a total rating due to unemployability 
caused by service-connected disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in his claim for 
compensation for PTSD (VA Form 21-526, received November 13, 
1997); the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC's); the Board's June 2000 
remand; and a duty to assist letter, dated in May 2002, the 
veteran and his representative were notified of evidence 
necessary to substantiate the claim of entitlement to an 
increased rating for PTSD.  Indeed, the SSOC issued in 
January 2002, sets forth the duty to assist provisions of the 
VCAA (38 U.S.C.A. §§ 5102, 5103, 5103A).  Those provisions 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO has made numerous requests for evidence to support the 
veteran's appeal.  For example, on VA Form 21-526 (received 
on November 13, 1997) and in letters dated in January 1998 
and June 2000, the RO requested that the veteran identify all 
health care providers who had treated the veteran for PTSD 
since his discharge from service.  In May 1998, the RO 
requested records from the VA Medical Center (MC) in Battle 
Creek, Michigan, reflecting the veteran's treatment from 
December 8, 1997, through the present.  In March 1999, the RO 
requested the veteran's records from the Social Security 
Administration.  In June 2000, the RO requested that the 
veteran provide records of his treatment by a Dr. T.

Relevant evidence received in association with the veteran's 
appeal, consists of VA outpatient records reflecting the 
veteran's treatment from November 1997 through 
March 2000; records reflecting the veteran's hospitalization 
at the Battle Creek VAMC for the periods from November 3, 
1997, through December 1, 1997, December 8, 1997, through 
December 30, 1997, May 1998 through June 1998, August 6, 
through August 25, 1998, and from September 23rd to October 
15, 1999; records from E. M. T., Ph.D., reflecting the 
veteran's treatment from July 1999 through April 2000, as 
well as a July 2000 cover letter; records from the Social 
Security Administration received in July 2000; and a 
statement from the Vet Center in Grand Rapids, Michigan, 
reflecting the veteran's treatment since December 21, 2000.

In an effort to further determine the extent of his PTSD, the 
veteran underwent VA psychiatric examinations in February 
1998 and October 2000.  He also had a hearing at the RO in 
March 1999 before a local hearing officer, as well as the 
August 1999 video conference before the undersigned Veterans 
Law Judge.  The reports of those examinations and the 
transcripts of those hearings have been associated with the 
claims folder.
After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to an increased rating for 
PTSD.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  

II.  The Facts

VA medical records show that the veteran was treated for PTSD 
from November 1997 through March 2000.  On November 3, 1997, 
it was noted that the veteran had a long history of 
polysubstance abuse, and he was admitted to the hospital for 
the 
purpose of detoxification.  On admission, he was alert and 
well oriented but quite edgy and hostile.  His speech was 
clear but quite argumentative.  His affect and mood were also 
hostile.  There was no evidence of delusions or 
hallucinations, and his memory appeared to be fairly good.  
He appeared to be of average intelligence.  He had reportedly 
been complaining of severe combat-related nightmares with 
severe night sweats and flashbacks.  During his course in the 
hospital, the veteran was given medication for depression.  
In addition to depression, he reportedly felt irritable and 
hostile.  On December 1, 1997, the veteran was discharged 
with a primary diagnosis of polysubstance abuse.  PTSD was 
also noted.  The attending physician assigned a GAF of 60 
both for the previous year and at the time of the veteran's 
discharge.  (GAF stands for global assessment of functioning 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV) reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2002).  A 55-60 GAF 
score indicates moderate difficulty in social, occupational, 
or school functioning.  Carpenter v. Brown, 240, 242 (1995).  
A GAF of 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)  In a brief, 
dated in March 2003, the veteran's representative noted that 
a GAF of 51 t 60 was compatible with moderated difficulty; 
that a GAF of 41 to 50 was compatible with serious symptoms; 
that a GAF of 31-40 indicated some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (depressed man avoids friends, neglects 
family, and is unable to work; and that a GAF of 29 indicated 
that behavior was considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas (e.g. 
stays in bed all day, no job, home, or friends.))

Approximately one week after his discharge from the hospital, 
the veteran returned, complaining of blackouts.  He stated 
that the last one had been the previous month, and it was 
noted that they appeared to be associated with drinking.  He 
also complained of a 30-year history of unhappiness with 
nothing to look forward to and avoidance of people.  He also 
reported insomnia and noted that he was taking 
antidepressants.  During his initial mental status 
examination, the veteran was reportedly casually attired and 
demonstrated a pleasant attitude.  He described his mood as 
depressed, but his affect was appropriate.  He reported a 
history of suicidal ideation but none at the time of 
admission.  There were no signs of psychosis.  He was 
coherent and focused and appeared to be of average 
intelligence.  It was noted that he occasionally worked.  The 
treatment plan was to address his PTSD symptoms and 
depression.  His sleep problems were to be addressed using 
relaxation and other coping techniques.  Following 
approximately three weeks of hospitalization, the veteran was 
discharged with Axis I diagnosed of PTSD and alcohol 
dependence, in remission.  The attending physician assigned a 
GAF of 45 as representing the veteran's level of function at 
discharge and during the previous year. 

A February 1998 VA mental health treatment plan revealed that 
he presented problems of poor impulse control; difficulty 
expressing his feelings; poor socialization; and minor 
troubles with PTSD symptoms such as sleep disturbance, low 
self esteem, and inability to handle stress.  He reportedly 
had a history of two suicide attempts, the last being in 
1979.  There was no evidence of homicidal or suicidal 
ideation at the time of the treatment plan.  Reportedly, 
there was a history of assaultive behavior.  The veteran's 
strengths were considered to be the fact that he was 
personable and intelligent with fair judgment and insight.  
His limitations included poor socialization skills, poor 
coping skills, and poor tolerance for frustration.  The 
relevant diagnosis was PTSD, and the examiner assigned a GAF 
of 45.  

In February 1998, the veteran underwent a VA psychiatric 
examination.  It was noted that he was living in a 
transitional living program at the Battle Creek VAMC.  The 
recent history of his two hospitalizations was noted, and it 
was reported that his transitional living program was 
scheduled to end in June 1998.  Reportedly, his last 
employment was in 1994 at a car wash, and it was noted that 
his longest job had lasted for two years.  Otherwise, his 
occupational history had been complicated by difficulties 
with authority and getting fired or walking off the job.  His 
job history had also been complicated by sleep disturbance, 
drug use, and oversleeping.  He reportedly had a significant 
legal history, including assault and battery and armed 
robbery.  He stated that he had spent at least 15 years in 
incarceration at both the State and Federal level.

On further examination, the veteran stated that he was 
frequently depressed and that he was considering suicide.  He 
stated that once his PTSD program was done, he would be back 
on the streets with nothing to live for.  He reported that he 
was plagued by nightmares and flashbacks which were quite 
vivid and which had increased since he had discontinued the 
use of alcohol.  He reportedly had questionable avoidance and 
felt as if he were not safe.  He also stated that he had 
difficulty trusting people for various reasons.  It was noted 
that he had problems with rage and that he had gotten into a 
fight, including one during the previous week in which he had 
almost been discharged from the transitional living program 
due to homicidality.  The examiner questioned the veteran's 
competency due to his history of drugs and advised him to 
have a support structure of having a payee in order to have 
enough money to pay his rent.
On mental status examination, the veteran was cooperative, 
and his hygiene was good.  He maintained good eye contact, 
and his speech was normal for rate and rhythm.  He was 
logical and sequential in his thought processes but was 
tangential a few times.  He presented suicidal ideation which 
was to take place some time in the future depending on the 
circumstances.  At the time of the examination, he had no 
homicidal ideation, and it was noted that such ideation 
appeared to be rather impulsive.  There were no clear 
psychotic features, and he was alert and oriented.  His 
cognition seemed grossly intact, along with his memory 
recall.  His self observation was good, and his insight and 
judgment were fair.  His mood was somewhat depressed, 
although his affect was reactive.  Following the examination, 
the diagnoses on Axis I were PTSD and polysubstance 
dependence.  On Axis II, it was noted that the veteran had a 
possible personality disorder with antisocial traits.  The 
examiner assigned a GAF of 59.

During an interview in April 1998, the veteran reported that 
he had a history of arrests and charges for various types of 
criminal activity, including multiple cases of assault.  It 
was noted that he was "currently" participating in a VA 
residential program.  He noted that during the previous 30 
days, he had experienced psychological or emotional problems, 
including serious depression, serious anxiety, 
hallucinations, difficulty understanding, difficulty 
concentrating or remembering, and difficulty controlling 
violent behavior.  He reported a history of suicidal ideation 
but not in the previous 30 days.

On May 20, 1998, the veteran had a prescheduled admission at 
the Battle Creek VAMC for the treatment of nightmares, poor 
memory, poor sleep, verbal aggression, depression, and angry 
outbursts.  It was noted that a couple of years earlier, he 
had planned to commit suicide by jumping off a bridge but had 
not fulfilled his plan.  He stated that he had been unable to 
work due to poor health and chronic back pain.  During the 
initial mental status examination, the veteran appeared to be 
well nourished and affable.  His thinking was focused, and he 
was coherent.  He reported a dysphoric mood and recent memory 
impairment.  There was no evidence of psychosis, and he 
demonstrated moderate insight into his problems.  He denied 
suicidal or homicidal ideation.  During admission to the PTSD 
program, the veteran was perceived as withdrawn and focused 
on medication issues.  It was felt that he was not taking 
responsibility for making changes in his life and that he 
tended to put the focus on others.  Following approximately 
four weeks of hospitalization, the veteran was discharged on 
June 16, 1998, and appeared to be competent for VA purposes.  
He was considered to present no danger to himself or others.  
At the time of his discharge, the primary diagnosis was PTSD.  
Also noted on Axis I was alcohol dependence, in remission.  
The attending physician assigned the veteran a GAF of 45 
during the previous year and a GAF of 40 at the time of his 
entry in the hospital.

In August 1998, the veteran was admitted to the Battle Creek 
VAMC with complaints of anxiety, fatigue, insomnia, 
flashbacks, isolation, nightmares, and mood swings.

During his initial mental status examination, the veteran 
related well to the interviewer and appeared to be 
intelligent.  His affect was somewhat restricted, but his 
mood was euthymic, and at times, elated.  There was 
impairment of short-term and long-term memory, and he 
reported having auditory hallucinations, sometimes telling 
him to kill no one in particular.  The veteran did not appear 
to be psychotic, and he denied suicidal or homicidal 
ideation.  The initial treatment plan was to address the 
veteran's PTSD symptoms and referring him, as needed, for 
other problems.

During his participation in the PTSD program, the veteran 
seemed to be unduly focused on his physical conditions, 
including his blood pressure level.  On August 25, 1998, the 
veteran stated that he was not ready to deal with his trauma 
and was discharged from the program.  The primary diagnosis 
was PTSD.  The attending physician assigned a GAF of 45, both 
representing the veteran's highest level of functioning the 
previous year and his level of functioning at the time of his 
admission to the hospital.

The veteran's records from the Social Security Administration 
were received in March 1999.  They show that from January 
1979 to May 1998, he held various jobs, including that of 
store manager, telemarketer, cashier, and machine operator.  
His last reported regular employment was from February to May 
1998, when he was a machine operator at an auto parts 
manufacturer.  In August 1998, he began receiving Social 
Security disability benefits primarily for affective 
disorders.  His secondary diagnosis was anxiety related 
disorders.  It was noted that the veteran's disability had 
begun on November 3, 1997.

On September 23, 1999, the veteran was admitted to the Battle 
Creek VAMC, complaining of increasing problems with anger 
control.  He stated that six months prior to admission, he 
had almost killed another person in a fight.  He also 
complained of depression and flashbacks, as well as 
nightmares of Vietnam.  During his initial mental status 
examination, the veteran was reportedly a well-nourished 
individual whose speech was somewhat slow.  He presented a 
restricted affect and a dysphoric mood.  He stated that he 
had auditory hallucinations counseling him to kill, and that 
such hallucinations occurred when he was involved in a 
confrontation.  He reported no suicidal or homicidal ideation 
at the time of the examination.

During his course in the hospital, the veteran attended 
groups and activities.  It was noted that after a couple of 
days, he appeared to be overmedicated and was falling asleep 
in class.  Thereafter, his medication was changed, and he had 
no problem during the remainder of his stay.  At that point, 
he appeared to be competent for VA purposes, and was not a 
danger to himself or others.  On October 15, 1999, the 
veteran was discharged with a primary diagnosis of PTSD.  The 
attending physician assigned the veteran a GAF of 45 at the 
time of his discharge from the hospital.  It was noted that 
at the time he had entered the hospital, his GAF was 40.  

In July 2000, E. M. T., Ph.D., noted that she had seen the 
veteran from July 1999 through April 2000 and that he had 
been incarcerated from April 2000 until the middle of July 
2000.  She noted that on approximately July 4, 1999, the 
veteran had had a flashback and was arrested for resisting 
arrest.  He sought treatment from Dr. T., shortly after his 
arrest.  He had reportedly been attending individual and 
group sessions on a regular basis.  It was noted that his 
PTSD was productive of severe symptomatology and that once 
his legal issues were over, Dr. T. suggested that the veteran 
attend an inpatient program at the North Chicago VAMC.  Dr. 
T. opined that the veteran was incapable of sustaining 
substantial, gainful work activity at any skill or exertional 
level due to his education, training, and current 
symptomatology.  It was noted that he was no longer abusing 
drugs and alcohol and that his symptoms had become quite 
invasive and intrusive.  He was reportedly working very 
diligently but that his problems were chronic and tended to 
be exacerbated by stress. 

During the veteran's initial interview with Dr. T., in July 
1999, it was noted that the veteran was divorced and had been 
unemployed since April 1998.  Following psychological 
testing, Dr. T. concluded that the veteran suffered from 
severe PTSD related to his military experience.  She noted 
that he had a 30 percent rating for that disorder.  He was 
reportedly experiencing insomnia with nightmares at least 
five times a week, as well as irritability and bouts of 
anger.  He also reportedly had a history of alcohol and drug 
abuse.  It was noted that he had low energy and feelings of 
hopelessness and loneliness.  It was also noted that his 
memory was poor and that he suffered from guilt.  Following 
the interview, the Axis I diagnoses were PTSD, severe, 
chronic, delayed and substance abuse in remission.  The 
examiner assigned the veteran a GAF of 38.

During the veteran's therapy sessions from July 1999 through 
April 2000, Dr. T. reported that his manifestations included 
flashbacks, moderately severe depression, irritation, 
impulsiveness, guilt, anger, sleep impairment, and 
nervousness.

In February 2002, W. B., Ph.D., a team leader at the Grand 
Rapids, Michigan, Vet Center reported that the veteran had 
been treated since December 21, 2000.  His PTSD symptoms 
included the following:  Intrusive thoughts and images of 
combat throughout the day; night terrors; fear of going to 
sleep; exaggerated startle response; hypervigilance, distrust 
of others, including his wife; intrusive thoughts triggered 
by various reminders of his experiences in Vietnam; a lack of 
concentration; isolation; irritability and intense feelings 
of anger; survivor guilt; and flashbacks, some lasting as 
long as 45 minutes.  It was noted that he had refrained from 
abusing controlled substances in an attempt to stabilize his 
life.  It was noted that he was married and attempting to 
raise two step children.  His relationship with his disabled 
wife was reportedly strained due to his fear and discomfort 
in any social situation and due to his lack of trust.  

Following the evaluation, Dr. B. opined that PTSD profoundly 
affected the quality of the veteran's life and was productive 
of severe social and occupational impairment.  Dr. B. saw no 
job settings where the veteran could maintain reasonable 
employment.  He noted that the prognosis was bleak and that 
the veteran would need long-term treatment and support to 
continue to address his psychological and interpersonal 
relationship needs.  Dr. B. concluded that the veteran was 
totally impaired from a vocational, psychological, and social 
viewpoint.  The Axis I diagnoses were PTSD, severe and 
polysubstance abuse, sustained full remission.  Dr. B. 
assigned a GAF of 40.

From September 2, 2001, through November 7, 2002, the veteran 
was hospitalized by the VA for complaints of anxiety, 
hypervigilance, and outbursts of anger.  He also reported 
inability to hold a job, memory problems, nightmares, 
flashbacks, night sweats, poor sleep, relationship problems, 
and social avoidance.  It was noted that he had had one 
suicide attempt, possibly in 1978, and that his last suicidal 
ideations occurred a couple of years prior to his 
hospitalization.  He was reportedly taking psychotropic 
medication.

On admission, a mental status examination revealed that the 
veteran was alert, oriented, and cooperative, with good 
personal care and normal motor behavior.  His affect was 
dysphoric, and no delusions or hallucinations were noted.  He 
denied any homicidal or suicidal ideations or plans.  The 
veteran was admitted to the PTSD program.  He was cooperative 
with treatment and appeared to benefit from the program.  In 
a psychotherapy summary, dated in October 2002, it was noted 
that the veteran continued to report and clinically 
demonstrate severe combat PTSD in all three major symptom 
subcategories, including 1) reexperiencing (flashbacks, 
intrusive thoughts, nightmares, distorted interpersonal and 
intrapersonal perceptions, and anniversary reactions); 2) 
arousal (anger dysregulation, sleep disturbance, impaired 
concentration and memory, anxiety, panic, startle response, 
and hypervigilance); and 3 ) avoidance (depression, social 
isolation, anhedonia, and self-medication with alcohol (in 
remission since 1997)).  The November 2002 psychotherapy 
summary indicated that while the veteran was able to achieve 
some benefit, it was clear that his PTSD symptoms were 
chronic and would continue to interfere with his attempts at 
a satisfactory adjustment outside of the hospital.  It was 
noted that his PTSD symptoms were most likely to increase in 
severity and frequency during periods of increased stress or 
at times when he encountered stimuli which reminded him of 
his traumatic events.  Continued treatment was strongly 
encouraged.  At the time of the veteran's discharge from the 
hospital, the veteran was reportedly stable.  The relevant 
diagnosis was PTSD and the assigned GAF was 29.

III.  Analysis.

The veteran seeks an increased rating for his service-
connected PTSD.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's August 1998 decision on appeal, which granted 
entitlement to service connection for PTSD was an initial 
rating award.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation."  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

In an August 1998 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  A 30 percent evaluation was assigned, effective 
November 13, 1997, through December 7, 1997.  Effective 
December 8, 1997, a 100 percent rating was assigned for a 
period of VA hospitalization for PTSD.  38 C.F.R. § 4.29 
(1997).  Effective January 1, 1998, the veteran's disability 
rating for PTSD reverted to the 30 percent schedular 
evaluation.  That rating remained in effect through May 19, 
1998.  Effective May 20, 1998, a 100 percent disability 
rating was again assigned for a period of VA hospitalization 
for the veteran's PTSD.  38 C.F.R. § 4.29.  Effective July 1, 
1998, that rating reverted to the 30 percent schedular 
evaluation.  Such a scenario effectively invokes the 
principal of staged ratings noted in Fenderson.  

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130, DC 9411.  A 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there are such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 

A review of the evidence discloses that since service 
connection was granted, the veteran's PTSD has been 
manifested generally by depression, insomnia, nightmares, 
irritability, poor impulse control, poor socialization, 
difficulty trusting others, a restricted affect, and 
inability to handle stress.  From November 1997 through 
November 2002, he was hospitalized on approximately six 
occasions for treatment of his PTSD.  Although there was a 
GAF of 60 following the veteran's hospitalization from 
November 3, 1997, through December 1, 1997, and a GAF of 59 
following the VA examination in February 1998, the 
preponderance of the evidence shows that the veteran's GAF 
was generally about 45 through the end of his hospitalization 
in August 1998 and below 40 thereafter.  Indeed, following 
the veteran's hospitalization for PTSD from September to 
November 2002, his GAF was 29.  Such manifestations and GAF 
scores generally bespeak serious symptomatology which more 
nearly reflect a 70 percent schedular rating for PTSD under 
38 C.F.R. § 4.130, DC 9411.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  Despite 
the veteran's serious symptomatology, the evidence is 
generally negative for evidence of gross impairment in his 
thought processes or communication; persistent delusions or 
hallucinations; a persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, his own occupation, or his own name.  
Accordingly, there is no basis for a schedular evaluation 
higher than 70 percent, under 38 C.F.R. § 4.130, DC 9411.  

IV.  Total Rating Considerations

During the course of this appeal, the veteran filed a claim 
for a total rating due to unemployability caused by service-
connected disability (VA Form 21-8940, received in March 
2001).  In light of the foregoing increased ratings for PTSD, 
the Board finds the claim for a total rating to inextricably 
intertwined with the current appeal.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, that 
issue will be addressed below.

VA may grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of his service-connected disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a). 

In this case service connection is in effect for PTSD, 
evaluated as 70 percent disabling and diabetes mellitus, 
evaluated as 20 percent disabling.  Clearly, such ratings 
meet the schedular criteria for a total rating under 
38 C.F.R. § 4.16(a).  

The veteran reports that he has a high school education, and 
the evidence shows that he has work experience as a machine 
operator, telemarketer, cashier, and store manager.  His 
Social Security records show that he last worked full time in 
May 1998.  That same month, he became entitled to receive 
Social Security disability benefits due, in part, to his 
service-connected PTSD.  Since that time, Dr. T. and the 
psychologist at the Vet Center have confirmed the fact that 
the veteran's PTSD prevents him from obtaining or maintaining 
substantially gainful employment.  Moreover, the recent GAF 
scores bespeak an individual who is unable to work.  
Therefore, a total rating is warranted due to unemployability 
caused by service-connected disability.

V.  Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected PTSD.  Although the veteran is 
unemployable due to his PTSD and has required rather frequent 
periods of hospitalization for that disorder during the last 
several years, there is no evidence that such circumstances 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  Rather, the 
record shows that the manifestations of his PTSD are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 




ORDER

Except for those periods when a temporary total rating was in 
effect under 38 C.F.R. § 4.29, entitlement to a 70 percent 
schedular rating for PTSD for the period from November 13, 
1997, to the present, is granted subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a total rating due to unemployability caused 
by service-connected disability is granted subject to the law 
and regulations governing the award of monetary benefits.

                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

